Case 1:19-cv-03989-DLI-JO Document 23 Filed 07/08/20 Page 1 of 1 PageID #: 79

                              SIM & DEPAOLA, LLP
                                      Attorneys-at-Law
                                    42-40 Bell Boulevard
                                           Suite 201
                                  Bayside, New York 11361
                                     Tel: (718) 281-0400
                                    Fax: (718) 631-2700


                                                             July 8, 2020


VIA ECF
Honorable James Orenstein, U.S.M.J.
United States District Court
Eastern District of New York
255 Cadman Plaza East
Brooklyn, New York 11201

                       Re:    Naseer Ahmed v. MRS Baking Distribution Corp., et al.
                              Docket No. 19-cv-03989 (DLI) (JO)

Hon. Orenstein,
       The parties hereby respectfully submit this joint status letter, pursuant to the Court’s
individual rule of practice.

        The parties participated in a mediation conference on July 1 2020, which failed to result in
settlement, although it was helpful in other ways. Absent the possibility of any imminent
settlement, the parties intend to proceed with discovery, pursuant the Court’s most recent order,
dated, June 4, 2020.

       Thank you for your consideration of the above.



                                                     Respectfully submitted,


                                                     /s/ Samuel C. DePaola
                                                     Samuel C. DePaola, Esq.
                                                     sdepaola@simdepaola.com

CC:    All Counsel of Record (via ECF)
